UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 12, 2015 LODE-STAR MINING INC. (Exact name of registrant as specified in its charter) Nevada 000-53676 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 13529 Skinner Road, Suite N Cypress, TX77429-1775 (Address of principal executive offices) Registrant's telephone number, including area code:(832) 371-6531 666 Burrard Street, Suite 600, Vancouver BC V6C 3P6 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events This Form 8-K is being filed to announce that Lode-Star Mining Inc. (the “Company”) has moved its principal office to 13529 Skinner Road, Suite N, Cypress, Texas77429-1775.The Vancouver office, located at 666 Burrard Street, Suite 600, Vancouver BC V6C 3P6, will remain as a branch office. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 12, 2015 Lode-Star Mining Inc. By: /s/ Mark Walmesley Mark Walmesley President, Chief Executive Officer, Chief Financial Officer, Treasurer, Director 3
